NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JOSEPH ANTONETTI,                               No. 20-16795

                  Plaintiff-Appellant,          D.C. No. 3:17-cv-00605-MMD-
                                                CLB
 v.

FILSON; et al.,                                 MEMORANDUM*

                  Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Miranda M. Du, District Judge, Presiding

                             Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Nevada state prisoner Joseph Antonetti appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging federal and state

law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Antonetti’s

deliberate indifference claims regarding his medical diet, pain medication, and leg

restraints because Antonetti failed to raise a genuine dispute of material fact as to

whether defendants were deliberately indifferent to his serious medical needs. See

id. at 1057-60 (a prison official is deliberately indifferent only if he or she knows

of and disregards an excessive risk to the prisoner’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference).

      The district court properly granted summary judgment on Antonetti’s claim

regarding the right to send mail because Antonetti failed to raise a triable dispute

as to whether defendants interfered with the sending of his mail. See Witherow v.

Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per curiam) (discussing First Amendment

right to send and receive mail).

      The district court properly granted summary judgment on Antonetti’s due

process claim regarding his confinement in administrative segregation because

Antonetti failed to raise a triable dispute as to whether he was denied any

procedural protections that were due. See Toussaint v. McCarthy, 801 F.2d 1080,

1100-01 (9th Cir. 1986), abrogated in part on other grounds by Sandin v. Conner,

515 U.S. 472 (1995) (setting forth due process requirements for placement in

administrative segregation and continued segregated confinement); see also


                                           2                                    20-16795
Sandin, 515 U.S. at 483-84 (a constitutionally protected liberty interest arises only

when a restraint imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life”).

      The district court properly granted summary judgment on Antonetti’s

retaliation claim regarding the handling of his mail and his placement in

administrative segregation because Antonetti failed to raise a triable dispute as to

whether defendants took an adverse action against him because of his protected

conduct. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (elements of a

First Amendment retaliation claim in the prison context).

      The district court properly dismissed Antonetti’s other federal claims

because Antonetti failed to allege facts sufficient to state a plausible claim. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are liberally construed, a plaintiff must allege facts sufficient to state a plausible

claim).

      The district court did not abuse its discretion by denying Antonetti’s motion

for a further extension of time to amend his complaint. See Ready Transp., Inc. v.

AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010) (setting forth standard of review

and explaining that a district court has inherent power to control its docket).

      The district court did not abuse its discretion by denying Antonetti’s motions

to compel because Antonetti did not comply with the federal and local rules or the


                                            3                                     20-16795
district court’s scheduling order. See Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (setting forth standard of review and explaining that the district court is

vested with broad discretion to permit or deny discovery).

      The district court did not abuse its discretion by denying Antonetti’s motion

for appointment of counsel because Antonetti failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           4                                      20-16795